DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to RCE for application 16817054 filed on 10/11/2021. Claims 1, 3-5, 7-10, 12-14 and 16-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Disano et al. (US Patent Pub. No. 2016/0077793 A1) in view of Dellinger et al. (US Patent Pub. No. 2013/0191910 A1) and Scholz et al. (US Patent Pub. No. 2016/0170815 A1)
Regarding claim 1, Disano teaches a method for interactive interface display, comprising: 
displaying an information display interface including a call entry of an intelligent interactive application (Disano, Fig. 3, data input field 310; Disano, Fig. 8, data input field 810); 
calling the intelligent interactive application when a trigger operation on the call entry is detected (Disano, [0048], a preconfigured gesture of a swipe from the gesture initiating region 311 to gesture terminating region 314 to initiate a voice-to-text session; Disano, [0052], a hover and hold gesture can initiate a voice-to-text session); 
displaying a first dynamic effect in which the call entry gradually moves from an original position to a target position in the information display interface (Disano, Fig. 8B and 8C, visual indicator 820, presented for providing a user feedback on the progress to 
displaying an interactive interface of the intelligent interactive application after displaying the first dynamic effect (Disano, Figs. 3A-3D and [0048], microphone icon 318 only reveals when a gesture is performed and completion of the gesture).
Although the disclosures of Disano are not within a single embodiment of his/her disclosure, but Disano teaches in [0058]-[0059] that the different embodiments can be modified and/or combined. 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the visual indicator 820 in the embodiment of Figs. 8B and 8C, and the microphone icon 318 in the embodiments of Figs. 3A-3D to the embodiment of Fig. 4. The suggestion/motivation would have been in order to both provide the user a visual indication of the process of initiating the voice-to-text session and a visual indication that the voice-to-text session is initiated that the device is listening (Disano, [0048] and [0052]).
Disano does not seem to explicitly teach the call entry is pre-displayed in the information display interface and is configured to call the intelligent interactive application.
However, in a related art of launching an application with a swipe gesture, Dellinger teaches an information display interface including a call entry of an intelligent interactive application, wherein the call entry is pre-displayed in the information display interface and is configured to call the intelligent interactive application (Dellinger, Fig. 5W, cameral object 5116, inside region 5114; Dellinger, [0216], In response to gesture 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to pre-display the call entry as suggested by Dellinger in the system of Disano. The suggestion/motivation would have been in order to provide interfaces reduce the cognitive burden on a user and produce a more efficient human-machine interface, by providing a quick access of the application (Dellinger, [0005]-[0006]), i.e. compared to wait for the display step of call entry of Disano.  
Disano in view of Dellinger does not seem to explicitly teach wherein displaying an interface of the intelligent interactive application after displaying the first dynamic comprises:
when the call entry moves to the target position and the intelligent interactive application has not been called successfully, display a second dynamic effect in which the call entry stays at the target position, until the intelligent interactive application is called successfully. 
However, in a related art of providing visual indication to a user, Scholz teaches when a call entry and an intelligent interactive application has not been called successfully, displaying a second dynamic effect in which the call entry stays at a target a throbber, or other.).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the second dynamic effect as suggested by Scholz in the system of Disano in view of Dellinger. The suggestion/motivation would have been in order to avoid user making multiple invocations of the software application which will take longer time than needed to launch (Scholz, [0011]).
Regarding claim 3, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 1, and further teaches displaying an interactive interface of the intelligent interactive application after displaying the first dynamic effect further comprises: 
displaying the interactive interface when the call entry moves to the target position and the intelligent interactive application has been called successfully (Disano, Figs. 3A-3D and [0048], microphone icon 318 only reveals when a gesture is performed and completion of the gesture; Scholz, [0011], fully launched).
Regarding claim 4, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 1, and further teaches the information display interface comprises a search bar, the original position is located at a first end of the search bar, 
Regarding claim 10, Disano teaches an apparatus for interactive interface display (Disano, Fig. 1, computing device 100 with presentation component 116; Disano, [0023], presentation component can be a display), comprising: 
a processor (Disano, Fig. 1, processor 114); and 
a memory for storing instructions executable by the processor (Disano, Fig. 1, memory 112), 
wherein the processor is configured to: 
display an information display interface including a call entry of an intelligent interactive application (Disano, Fig. 3, data input field 310; Disano, Fig. 8, data input field 810); 
call the intelligent interactive application when a trigger operation on the call entry is detected (Disano, [0048], a preconfigured gesture of a swipe from the gesture initiating region 311 to gesture terminating region 314 to initiate a voice-to-text session; Disano, [0052], a hover and hold gesture can initiate a voice-to-text session); 
display a first dynamic effect in which the call entry gradually moves from an original position to a target position in the information display interface (Disano, Fig. 8B and 8C, visual indicator 820, presented for providing a user feedback on the progress to activate the voice-to-text session, i.e. filling up the 
display an interactive interface of the intelligent interactive application after displaying the first dynamic effect (Disano, Figs. 3A-3D and [0048], microphone icon 318 only reveals when a gesture is performed and completion of the gesture).
Although the disclosures of Disano are not within a single embodiment of his/her disclosure, but Disano teaches in [0058]-[0059] that the different embodiments can be modified and/or combined. 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the visual indicator 820 in the embodiment of Figs. 8B and 8C, and the microphone icon 318 in the embodiments of Figs. 3A-3D to the embodiment of Fig. 4. The suggestion/motivation would have been in order to both provide the user a visual indication of the process of initiating the voice-to-text session and a visual indication that the voice-to-text session is initiated that the device is listening (Disano, [0048] and [0052]).
Disano does not seem to explicitly teach the call entry is pre-displayed in the information display interface and is configured to call the intelligent interactive application.
However, in a related art of launching an application with a swipe gesture, Dellinger teaches an information display interface including a call entry of an intelligent interactive application, wherein the call entry is pre-displayed in the information display interface and is configured to call the intelligent interactive application (Dellinger, Fig. 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to pre-display the call entry as suggested by Dellinger in the system of Disano. The suggestion/motivation would have been in order to provide interfaces reduce the cognitive burden on a user and produce a more efficient human-machine interface, by providing a quick access of the application (Dellinger, [0005]-[0006]), i.e. compared to wait for the display step of call entry of Disano.
Disano in view of Dellinger does not seem to explicitly teach wherein the processor is further configured to: when the call entry moves to the target position and the intelligent interactive application has not been called successfully display a second dynamic effect, in which the call entry stays at the target position, until the intelligent interactive application is called successfully. 
However, in a related art of providing visual indication to a user, Scholz teaches when a call entry and an intelligent interactive application has not been called successfully, displaying a second dynamic effect in which the call entry stays at a target location until the intelligent interactive application is called successfully (Scholz, [0011], a throbber, or other.).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the second dynamic effect as suggested by Scholz in the system of Disano in view of Dellinger. The suggestion/motivation would have been in order to avoid user making multiple invocations of the software application which will take longer time than needed to launch (Scholz, [0011]).
Regarding claim 12, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 10, and further teaches the processor is further configured to: 
display the interactive interface when the call entry moves to the target position and the intelligent interactive application has been called successfully (Disano, Figs. 3A-3D and [0048], microphone icon 318 only reveals when a gesture is performed and completion of the gesture; Scholz, [0011], fully launched).
Regarding claim 13, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 10, and further teaches the information display interface comprises a search bar, the original position is located at a first end of the search bar, and the target position is located at a second end of the search bar (Disano, Fig. 4, data input field 310 a gesture initiating region 311 located near a first end 312 of the data 
Regarding claim 19, Disano teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a device (Disano, [0022] computer-executable instruction program module; Disano, Fig. 1, computing device 100 with processor 114), cause the device to: 
display an information display interface including a call entry of an intelligent interactive application (Disano, Fig. 3, data input field 310; Disano, Fig. 8, data input field 810); 
call the intelligent interactive application when a trigger operation on the call entry is detected (Disano, [0048], a preconfigured gesture of a swipe from the gesture initiating region 311 to gesture terminating region 314 to initiate a voice-to-text session; Disano, [0052], a hover and hold gesture can initiate a voice-to-text session); 
display a first dynamic effect in which the call entry gradually moves from an original position to a target position in the information display interface (Disano, Fig. 8B and 8C, visual indicator 820, presented for providing a user feedback on the progress to activate the voice-to-text session, i.e. filling up the visual indicator with dark portion as the dynamic effect from left to right, wherein left to right is a preset trajectory); and 
display an interactive interface of the intelligent interactive application after displaying the first dynamic effect (Disano, Figs. 3A-3D and [0048], microphone icon 318 only reveals when a gesture is performed and completion of the gesture).

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the visual indicator 820 in the embodiment of Figs. 8B and 8C, and the microphone icon 318 in the embodiments of Figs. 3A-3D to the embodiment of Fig. 4. The suggestion/motivation would have been in order to both provide the user a visual indication of the process of initiating the voice-to-text session and a visual indication that the voice-to-text session is initiated that the device is listening (Disano, [0048] and [0052]).
Disano does not seem to explicitly teach the call entry is pre-displayed in the information display interface and is configured to call the intelligent interactive application.
However, in a related art of launching an application with a swipe gesture, Dellinger teaches an information display interface including a call entry of an intelligent interactive application, wherein the call entry is pre-displayed in the information display interface and is configured to call the intelligent interactive application (Dellinger, Fig. 5W, cameral object 5116, inside region 5114; Dellinger, [0216], In response to gesture 5118 moving in direction 5220 toward the right end of channel 51129, unlock camera object 5116 moves toward the right end of channel 5119 in accordance with movement 5220. When unlock camera object 5116 is at the right end of channel 5119 and gesture 5118 is released, if device 100 was in a locked, passcode-protected state, camera 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to pre-display the call entry as suggested by Dellinger in the system of Disano. The suggestion/motivation would have been in order to provide interfaces reduce the cognitive burden on a user and produce a more efficient human-machine interface, by providing a quick access of the application (Dellinger, [0005]-[0006]), i.e. compared to wait for the display step of call entry of Disano.  
Disano in view of Dellinger does not seem to explicitly teach wherein the displaying an interactive interface of the intelligent interactive application after displaying the first dynamic effect comprises:
when the call entry moves to the target position and the intelligent interactive application has not been called successfully, display a second dynamic effect in which the call entry stays at the target position, until the intelligent interactive application is called successfully. 
However, in a related art of providing visual indication to a user, Scholz teaches when a call entry and an intelligent interactive application has not been called successfully, displaying a second dynamic effect in which the call entry stays at a target location until the intelligent interactive application is called successfully (Scholz, [0011], when an application is launched, a progress indicator may be used to show progress of loading the application, i.e. not yet fully launched read on “application has not been called successfully” and fully launched read on “called successfully”; Scholz, [0021], a throbber, or other.).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the second dynamic effect as suggested by Scholz in the system of Disano in view of Dellinger. The suggestion/motivation would have been in order to avoid user making multiple invocations of the software application which will take longer time than needed to launch (Scholz, [0011]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Disano et al. (US Patent Pub. No. 2016/0077793 A1) in view of in view of Dellinger et al. (US Patent Pub. No. 2013/0191910 A1), Scholz et al. (US Patent Pub. No. 2016/0170815 A1) and Feiereisen et al. (US Patent Pub. No. 2014/0282254 A1)
Regarding claim 5, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 4, and further teaches first dynamic effect is that the call entry gradually moves from a first end to a second end, and with a movement of the call entry (Disano, Fig. 4 gesture of swiping from one end to another end; Disano Figs. 8B and 8C, visual indicator 820 indicates progress of activating the voice-to-test session, i.e. as the gesture swipe from one end to another end, the progress increase and so does the visual indicator). Disano in view of Dellinger and Scholz does not seem to explicitly teach the first end and the second end are the ends of the search bar and the search bar in an area passed by the call entry disappears.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the animation as suggested by Feiereisen in the UI of Disano in view of Dellinger and Scholz. The suggestion/motivation would have been in order to minimize the areas needed for the UI and promoting more efficient action selections (Feiereisen, [0039] and [0055]).
When modified Disano in view of Dellinger and Scholz as suggested by Feiereisen, the area of swiping is the search bar and hence the search bar would be the area that disappears and would teach the claimed invention.
Regarding claim 14, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 13, and further teaches the first dynamic effect is that the call entry gradually moves from the first end to the second end, and with a movement of the call entry (Disano, Fig. 4 gesture of swiping from one end to another end; Disano Figs. 8B and 8C, visual indicator 820 indicates progress of activating the voice-to-test session, i.e. as the gesture swipe from one end to another end, the progress increase and so does the visual indicator). Disano in view of Dellinger and Scholz does not seem to explicitly teach the first end and the second end are the ends of the search bar and the search bar in an area passed by the call entry disappears.
However, in a related art of providing visual indication for a swipe gesture, Feiereisen teaches a visual indication that bar/UI disappears as the swipe happens, i.e. bar in an area passed by a call entry disappears (Feiereisen, Figs. 1A, 1B, 1D and 1E).

When modified Disano in view of Dellinger and Scholz as suggested by Feiereisen, the area of swiping is the search bar and hence the search bar would be the area that disappears and would teach the claimed invention.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Disano et al. (US Patent Pub. No. 2016/0077793 A1) in view of in view of Dellinger et al. (US Patent Pub. No. 2013/0191910 A1), Scholz et al. (US Patent Pub. No. 2016/0170815 A1) and Chaudhri et al. (US Patent Pub. No. 2007/0150842 A1)
Regarding claim 7, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 1. Disano in view of Dellinger and Scholz does not seem to explicitly teach when it is determined that the intelligent interactive application is called unsuccessfully, displaying a third dynamic effect in which the call entry gradually moves to an original position in the information display interface.
However, in a related art of providing visual indication of a swipe gesture, Chaudhri teaches when it is determined that the intelligent interactive application is called unsuccessfully, displaying a third dynamic effect in which the call entry gradually moves to an original position in the information display interface (Chaudhri, [0062], 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the animation as suggested by Chaudhri in the UI of Disano in view of Dellinger and Scholz. The suggestion/motivation would have been in order to provide visual indication to a user that the gesture is incomplete and to prompt the user to perform such action (Chaudhri, [0062]).
Regarding claim 8, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 1 and further teaches detecting a close operation on the interactive interface (Disano, [0020] the voice-to-text session is aborted upon the occurrence of a timeout event, a user's interaction with a transient on-screen affordance, a keystroke performed on an actual or virtual keyboard, a removal of focus away from the active data input field, a voice command, or the user completing or terminating performance of the preconfigured gesture), and continue to wait for user input (Disano, Figs. 3A, 4 and 8B, the initial UI waiting for user to provide input). Disano in view of Dellinger and Scholz does not seem to explicitly teach when the close operation on the interactive interface is detected, displaying a fourth dynamic effect in which the call entry gradually moved to an original position in the information display interface after the interactive interface is closed.
However, in a related art of providing UI indicating progress of a user gesture, Chaudhri teaches a reverse animation to an original state prompting user input (Chaudhri, [0062]), i.e. gradually moved to an original position. 

Regarding claim 16, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 10. Disano in view of Dellinger and Scholz does not seem to explicitly teach when it is determined that the intelligent interactive application is called unsuccessfully, display a third dynamic effect in which the call entry gradually moves to an original position in the information display interface.
However, in a related art of providing visual indication of a swipe gesture, Chaudhri teaches when it is determined that the intelligent interactive application is called unsuccessfully, display a third dynamic effect in which the call entry gradually moves to an original position in the information display interface (Chaudhri, [0062], when an unlock action, i.e. swipe gesture, is not completed, GUI display may show reverse progress toward the initial state).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the animation as suggested by Chaudhri in the UI of Disano in view of Dellinger and Scholz. The suggestion/motivation would have been in order to provide visual indication to a user that the gesture is incomplete and to prompt the user to perform such action (Chaudhri, [0062]).
claim 17, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 10 and further teaches detecting a close operation on the interactive interface (Disano, [0020] the voice-to-text session is aborted upon the occurrence of a timeout event, a user's interaction with a transient on-screen affordance, a keystroke performed on an actual or virtual keyboard, a removal of focus away from the active data input field, a voice command, or the user completing or terminating performance of the preconfigured gesture), and continue to wait for user input (Disano, Figs. 3A, 4 and 8B, the initial UI waiting for user to provide input). Disano in view of Dellinger and Scholz does not seem to explicitly teach when the close operation on the interactive interface is detected, display a fourth dynamic effect in which the call entry gradually moved to an original position in the information display interface after the interactive interface is closed.
However, in a related art of providing UI indicating progress of a user gesture, Chaudhri teaches a reverse animation to an original state prompting user input (Chaudhri, [0062]), i.e. gradually moved to an original position. 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the reverse animation as suggested by Chaudhri in the device of Disano in view of Dellinger and Scholz. The suggestion/motivation would have been in order to visual cue to the user that device is returned back to the original state and waiting for another input (Chaudhri, [0062]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Disano et al. (US Patent Pub. No. 2016/0077793 A1) in view of in view of Dellinger et al. (US Patent 
Regarding claim 9, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 4 and further teaches detecting a close operation on the interactive interface (Disano, [0020] the voice-to-text session is aborted upon the occurrence of a timeout event, a user's interaction with a transient on-screen affordance, a keystroke performed on an actual or virtual keyboard, a removal of focus away from the active data input field, a voice command, or the user completing or terminating performance of the preconfigured gesture), and continue to wait for user input (Disano, Figs. 3A, 4 and 8B, the initial UI waiting for user to provide input). Disano in view of Dellinger and Scholz does not seem to explicitly teach when the close operation is detected, displaying a firth dynamic effect after the interactive, interface is closed, the call entry gradually moves from the second end to the first end, and with the movement of the call entry, the search bar in an area passed by the call entry appears. 
However, in a related art of providing UI indicating progress of a user gesture, Chaudhri teaches a reverse animation to an original state prompting user input (Chaudhri, [0062]), i.e. gradually moved to an original position. 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the reverse animation as suggested by Chaudhri in the device of Disano in view of Dellinger and Scholz. The suggestion/motivation would have been in order to visual cue to the user that device is returned back to the original state and waiting for another input (Chaudhri, [0062]).

However, in a related art of providing visual indication for a swipe gesture, Feiereisen teaches a visual indication that bar/UI disappears as the swipe happens, i.e. bar in an area passed by a call entry disappears (Feiereisen, Figs. 1A, 1B, 1D and 1E).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the animation as suggested by Feiereisen in the UI of Disano in view of Dellinger, Scholz and Chaudhri. The suggestion/motivation would have been in order to minimize the areas needed for the UI and promoting more efficient action selections (Feiereisen, [0039] and [0055]).
When modified Disano in view of Dellinger, Scholz and Chaudhri as suggested by Feiereisen, the area of swiping is the search bar and hence the search bar would be the area that disappears and would teach the claimed invention, and inversely when returning/reversing back to the original state, the search bar would appear.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Disano et al. (US Patent Pub. No. 2016/0077793 A1) in view of in view of Dellinger et al. (US Patent Pub. No. 2013/0191910 A1), Scholz et al. (US Patent Pub. No. 2016/0170815 A1), Feiereisen et al. (US Patent Pub. No. 2014/0282254 A1) and Chaudhri et al. (US Patent Pub. No. 2007/0150842 A1)
Regarding claim 18, Disano in view of Dellinger and Scholz and Feiereisen teaches the limitations of the parent claim 14 and further teaches detecting a close operation on the interactive interface (Disano, [0020] the voice-to-text session is aborted 
However, in a related art of providing UI indicating progress of a user gesture, Chaudhri teaches a reverse animation to an original state prompting user input (Chaudhri, [0062]), i.e. gradually moved to an original position. 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the reverse animation as suggested by Chaudhri in the device of Disano in view of Dellinger, Scholz and Feiereisen. The suggestion/motivation would have been in order to visual cue to the user that device is returned back to the original state and waiting for another input (Chaudhri, [0062]).
When modified Disano in view of Dellinger, Scholz and Feiereisen as suggested by Chaudhri, the area of swiping is the search bar and hence the search bar would be the area that disappears and would teach the claimed invention, and inversely when returning/reversing back to the original state, the search bar would appear.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Disano et al. (US Patent Pub. No. 2016/0077793 A1) in view of Dellinger et al. (US Patent Pub. No. 2013/0191910 A1), Scholz et al. (US Patent Pub. No. 2016/0170815 A1) and Mark et al. (US Patent Pub. No. 2014/0143791 A1)
Regarding claim 20, Disano in view of Dellinger and Scholz teaches the limitations of the parent claim 1. Disano in view of Dellinger and Scholz does not seem to explicitly teach when the intelligent interactive application is in a closed state, calling the intelligent interactive application refers to launching the intelligent interactive application; and
when the intelligent interactive application is in a background running state, calling the intelligent interactive application refers to switching the intelligent interactive application to a foreground running state, to display the interactive interface of the intelligent interactive application.
However, in a related art of launching application in response to an input from a user, Mark teaches when an intelligent interactive application is in a closed state, calling the intelligent interactive application refers to launching the intelligent interactive application (Mark, [0031], both applications B and C would take substantially longer to load because they would no longer reside in memory and would need to launch from scratch. i.e. killed is reads on closed); and
when the intelligent interactive application is in a background running state, calling the intelligent interactive application refers to switching the intelligent interactive application to a foreground running state, to display the interactive interface of the 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to launch or bring the application from background as suggested by Mark in the system of Disano in view of Dellinger and Scholz. The suggestion/motivation would have been in order to reduce the wait time of the user in the case that the program is already in the background (Mark, [0031]-[0032]).

Response to Arguments
Applicant's arguments filed on 10/11/2021 have been fully considered but they are not persuasive. Applicant argued that “the progress indicator of Scholz is used to show progress of loading the application, such that the progress indicator should always move forward to indicate that application is gradually launching, until the application is fully launched.” (page 9 paragraph 5 of Remarks submitted on 09/09/2021) Whereas “a dynamic effect as recited in the claims, such as an effect that call entry rotates at the target position, or an effect that the call entry blinks at the target position, or may be other effects. See Specification, [0111].” (page 10 paragraph 2 of Remarks submitted on 09/09/2021) However, in [0021] of Scholz, it discloses that that progress indicator may be display in a form of a throbber. In the art of dynamic/visual effect, a throbber is a display object rotating at a position (see Murphy et al. (US Patent No. 8,726,182 B1), column 1, lines 15-17 “Computer software frequently provides a throbber (e.g., spinning hourglass, beachball, etc.) while a resource loading is in progress.”). Hence, contrary to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG HUI LIANG/Primary Examiner, Art Unit 2693